DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species B - Figs. 8-11 - a garment having a waistband comprising a pocket formed between an outer panel and an inner panel of the waistband, the outer panel having an entrance opening formed therein to provide access to the pocket space in the reply filed on 28 February 2022 is acknowledged.  No grounds for traversal were provided; the election is without traverse.
Claims 1-19 and 23-24 are cancelled in the reply.
Claims 20-22 and 25 are withdrawn by the Examiner from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Claims 20-22 and 25 are withdrawn as directed to a non-elected species insofar as:
Claim 20 and dependent claims 21-22 and 25 require a first loop and a second loop, characteristics of (paragraph 26) non-elected Species A (i.e. Figs. 1-7); the first loop is 175 (Fig. 3) and the second loop is 185 (Fig. 2).  Elected species, species B, does not comprise first and second loops but rather (paragraph 33, in reference to Fig. 8) a singular loop 775, seen in Fig. 9, formed in the back portion, wherein the loop has a first end and a second end (paragraph 35).  
Moreover, claim 22 requires a “pocket panel” (line 1 of the claim).  A “pocket panel” is a feature of non-elected Species A (i.e. Figs. 1-7); paragraph 30: “Figs. 4-7, garment…includes a pocket panel”.  For elected Species B (paragraph 36), the pocket space is formed between outer panel 251 and inner panel 261 (the inner and outer panels of line 4 of claim 20) and further concealed by loop panel 770.  It does not comprise a “pocket panel”.
Accordingly, the present action treats claim 26 on the merits.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim 26 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by [Bern, US 2017/0238634].
	Bern teaches (Figs. 1-14):
A waistband (see annotated Fig. 1A – a) for a garment (“pants 10”; paragraph 35), comprising: 
a front portion (see annotated Fig. 1A – a) for covering at least a portion of an abdomen area of a wearer, the front portion having a first side (see annotated Fig. 1A – a) and a second side (see annotated Fig. 1A – a); 
a back portion (see annotated Fig. 1A – a) for covering at least a portion of a lower back area of the wearer, the back portion having a first side (see annotated Fig. 1A – a) and a second side (see annotated Fig. 1A – a), the first side of the back portion connected to the second side of the front portion and the second side of the back portion connected to the first side of the front portion; 
the waistband having a top edge (see annotated Fig. 2A – a) and a bottom edge (see annotated Fig. 2A – a), the waistband having an outer panel (“second flap 130”; paragraph 40) and an inner panel (“backing material 152”; paragraph 45), the outer panel and the inner panel being connected (“second flap 130 is coupled to the backing material 152) at least along a portion of the top edge and the bottom edge (insofar as “along” means “In a direction which follows the length, or any part of the length of” (Oxford English Dictionary, 3rd edition, 2012, definition B.2), the limitation is met because the inner and outer panels are connected (“coupled”) in such a way that the outer panel 130 and the inner panel 152 are both disposed at least in a direction which follows any part of a length of the top edge and a length of the bottom edge); 
a loop panel (“first flap 120”; paragraph 40) having a first end (see annotated Fig. 2A – a) connected to an outer surface (see annotated Fig. 2A – a) of the back portion and a second end (see annotated Fig. 2A – a) spaced apart from the first end and connected (insofar as the loop panel and the outer surface are part of the same garment, they are connected) to the outer surface of the back portion forming a loop (see annotated Fig. 2A – a) extending parallel to and spaced from (see annotated Fig. 2A – a) at least respective portions of the top edge and the bottom edge of the waistband; and, 
a pocket space (“pocket 150”; paragraph 44) formed between the outer panel and the inner panel (“pocket 150 includes a backing material 152, which together, with the second flap 130 defines the limits of the pocket 150”; paragraph 45) having an entrance opening (“opening 140”; paragraph 44) to provide access to the pocket space (“to access…pocket 150”; paragraph 44), the entrance opening being concealed by at least a portion of the loop panel (“As illustrated in FIG. 7B, the first flap 120 serves as a cap, lid, or cover to the pocket 150 formed by the second flap 130 and the backing material 152; paragraph 52; see also the configuration in Fig. 2A wherein loop panel 120 conceals entrance opening 140).


    PNG
    media_image1.png
    799
    1248
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    762
    850
    media_image2.png
    Greyscale

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
[Takamatsu, US 4,428,080] teaches a waistband comprising a pocket wherein a pocket opening can be covered by a belt passed through belt loops.
[Cockram, US 2015/0257459]
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRADY A NUNNERY whose telephone number is (571)272-2995. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.N./Examiner, Art Unit 3732              

/KATHARINE G KANE/Primary Examiner, Art Unit 3732